Case: 1:18-cv-05369 Document #: 112 Filed: 03/13/20 Page 1 of 1 PageID #:2997

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 13, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Given the COVID−19
situation, counsel and pro se parties are strongly encouraged to appear telephonically at
hearings scheduled for the week of 3/16/2020. The Toll Free call−in number is
877−336−1828, and the Access Code is 4082461. Please, please be sure to keep your
phone on mute until your case is called. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
